Citation Nr: 0519620	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) to the forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a June 2002 rating action that declined 
to reopen a claim for service connection for a seizure 
disorder on the basis that that new and material evidence had 
not been received, and also denied service connection for 
residuals of a SFW to the forehead.  A Notice of Disagreement 
was received in September 2002, and a Statement of the Case 
(SOC) was issued in January 2003, wherein the RO reopened the 
claim for service connection for a seizure disorder on the 
basis of new and material evidence, but then denied the claim 
on the merits.  A Substantive Appeal was received 
subsequently in January 2003.

In September 2003, the veteran and his wife testified during  
a Board hearing at the RO before the undersigned Veterans Law 
Judge (VLJ); a transcript of the hearing is of record.

By decision of February 2004, the Board reopened the claim 
for service connection for a seizure disorder, and remanded 
to the RO the issues of  service connection for a seizure 
disorder, on the merits, and for residuals of a SFW to the 
forehead for further development of the evidence and for due 
process development.  A Supplemental SOC (SSOC) was issued in 
March 2005, reflecting the RO's denials of service 
connection. 

In June 2005, the undersigned VLJ granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004).

For the reasons expressed below, the issues on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that, considering the record 
in light of the Board's prior Remand, and the duties imposed 
by the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)), all 
notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished, 
and that further RO action on these claims is warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the Remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the Remand.  See Stegall v. 
West,       11 Vet. App. 268, 271 (1998).   

In the February 2004 remand, the Board instructed the RO to 
obtain and associate with the claims file all outstanding 
records of medical treatment and evaluation of the veteran 
for seizures and headaches at the Chicago, Illinois VA 
Medical Center (VAMC) from December 2001 to the present time, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
regarding requesting records from Federal facilities.  
Appellate review discloses that, although the RO made one 
request for such records to the VAMC in February 2004, no 
medical records or response was received.  The Board points 
out that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records must continue until either the records 
are received, or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

In the prior remand, the RO also directed the RO to request 
that the veteran furnish authorization to enable it to obtain 
all medical records of his treatment and evaluation by Italo 
D. Pieri, M.D., Resurrection Hospital Professional Building, 
7447 West Talcott Avenue, Suite 512, Chicago, Illinois 60631-
3779.  Appellate review discloses that, by letter of February 
2004, the RO requested the veteran to clarify Dr. Pieri's 
address, but the record contains no information as to whether 
the veteran furnished the requested information, and whether 
the RO made reasonable efforts to determine Dr. Pieri's 
correct address on its own initiative, such as searching 
readily-available physician locator directories.  Hence, no 
medical records or response from Dr. Pieri have been 
received.  

Further, the Board requested that the RO arrange for the 
veteran to undergo VA neurological examination, to obtain 
examination findings and medical opinions as to whether it is 
at least as likely as not (i.e., there is at least a 50 
percent probability) that any current seizure or headache 
disorder is the result of disease or injury incurred in or 
aggravated by the veteran's military service, to specifically 
include a 1943 in-service head injury.  Appellate review 
discloses that, although the requested VA examination was 
conducted and opinions rendered in December 2004, the 
examiner did not have the veteran's complete medical records 
available for review prior to rendering his opinions.

Under the circumstances, the Board finds that Stegall 
requires that these matters be remanded to the RO for 
compliance with the prior Remand, to obtain medical records 
from the Chicago VAMC and from Dr. Pieri.  If any additional 
records are received, the RO should obtain a supplemental 
statement from (if available) Faris H. Zakria, M.D., who 
examined the veteran at the Chicago VAMC on December 28, 
2004, as to whether any of the additional VA and/or private 
medical records received changes or otherwise modifies his 
conclusions and opinions regarding the relationship between 
the veteran's current seizures or headaches and any incident 
of his military service.  The Board emphasizes that only 
additional statements from Dr. Zakria based on the current, 
complete evidence of record are sought, not additional 
examination of the veteran, unless such examination is 
unavoidable.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:
 
1.  The RO should request that the 
Chicago VAMC furnish copies of all 
records of treatment and evaluation of 
the veteran for seizures and headaches 
from December 2001 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) regarding requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable the VA to 
obtain all records of his treatment and 
evaluation from Italo D. Pieri, M.D., 
Resurrection Hospital Professional 
Building, 7447 West Talcott Avenue, Suite 
512, Chicago, Illinois 60631-3779.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining additional 
evidence identified-to specifically 
include medical records from Dr. Pieri-
by  following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO forward the claims file to Faris H. 
Zakria, M.D., who examined the veteran at 
the Chicago VAMC on December 28, 2004, 
for a supplemental statement.  Dr. Zakria 
should specify whether, based on his 
review of any additional VA and/or 
private medical records received, his 
previously provided opinions regarding 
the relationship between the veteran's 
current seizures or headaches and any 
incident of his military service, 
including a 1943 in-service head injury, 
should be reversed or amended.  Only 
additional statements from Dr. Zakria 
based on the current, complete evidence 
of record are sought, not additional 
examination of the veteran, unless such 
examination is unavoidable.  The 
physician should set forth the complete 
rationale for the opinions expressed in a 
printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  In any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


